Citation Nr: 1618959	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  14-18 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975, and from May 1979 to September 1983.  He died in October 2011.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In a February 2011 rating decision, the Regional Office (RO) in Houston, Texas denied the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for loss of the right shoulder and right arm due to a lump under the right arm.  The Veteran died in October 2011, during the one year period allowed by law for the Veteran to file a notice of disagreement with the February 2011 rating decision.  See 38 C.F.R. § 20.302(a) (2015).  Because the RO had completed an initial adjudication of the claim prior to the Veteran's death, but the Veteran did not file a notice of disagreement with that decision, and the period allowed by law for filing of a notice of disagreement did not expire prior to the Veteran's death, the Board finds there was a claim pending before VA at the time of the Veteran's death.  See 38 C.F.R. § 3.1010(g)(1)(i) (2015).  Accordingly, the Board interpreted the appellant's October 2011 claim of entitlement to dependency and indemnity compensation (DIC), VA Form 21-534, to include a request for the appellant to substitute as the claimant in the pending claim.  See 38 C.F.R. § 3.1010 (2015).  

In an April 2016 letter, the St. Paul Pension Management Center informed the appellant she had been substituted as the claimant in the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for loss of the right shoulder and right arm due to a lump under the right arm.  In an April 2016 brief, the appellant appears to indicate disagreement with the decision regarding the Veteran's right shoulder and arm, as she presented argument regarding cancer in the Veteran's armpit.  However, effective March 24, 2015, a notice of disagreement must be submitted on a standard form.  See 38 C.F.R. § 20.201 (2015).  Accordingly, the Board refers the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for loss of the right shoulder and right arm due to a lump under the right arm to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The issue of whether there was clear and unmistakable error (CUE) in the February 2012 rating decision that failed to grant entitlement to accrued benefits has been raised by the record in an April 2013 appellant brief, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See also April 2016 appellant brief.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's death certificate reflects that he died in October 2011.  The immediate cause of death was "breast cancer metastatic to liver and lung."  At the time of his death, service connection had been established for tinnitus, hearing loss of the right ear, and otitis media and externa of the right ear.  The Veteran also received compensation under 38 U.S.C.A. § 1151 for peripheral neuropathy of the bilateral upper and lower extremities.  See, e.g., February 2011 rating decision.

In response to the January 2012 notice letter, the appellant specifically requested VA medical evidence from the San Antonio VA Medical Center (VAMC).  VA treatment records currently associated with the evidentiary record date only up to February 1995, except for a few July 2011 records submitted by the appellant.  On remand, the AOJ should obtain all outstanding VA treatment records and associate them with the evidentiary record.

The evidence of record also indicates there may be outstanding private treatment records.  The record includes some treatment records related to the Veteran's metastatic breast cancer from the Cancer Therapy & Research Center at UT Health Science Center San Antonio, and from Methodist Hospital.  On remand, the AOJ should ask the appellant to identify all relevant private treatment records, and undertake appropriate efforts to obtain any identified records. 

The appellant contends the Veteran developed the breast, liver, and lung cancer from metastatic testicular cancer, which the appellant contends was incurred in or related to the Veteran's active duty service.  See, e.g., April 2016 appellant brief; April 2013 appellant brief; April 2012 representative statement.  

First, the Board notes statements from the appellant indicate there may be some confusion regarding the Veteran's testicular cancer.  See, e.g., April 2014 substantive appeal; January 2014 appellant brief; April 2013 appellant brief.  In a November 1988 rating decision, the VA Regional Office in Houston, Texas granted entitlement to nonservice-connected pension benefits based upon the Veteran's metastatic teratocarcinoma with ileus and elevated liver function test, status post retroperitoneal resection, and his left radical orchiectomy.  However, entitlement to service connection was not established for either the metastatic testicular cancer or the left radical orchiectomy; service connection for these disabilities was not established during the Veteran's lifetime.  See also January 1989 notification letter.
The Veteran's service treatment records reflect that in August 1973, the Veteran underwent an elective circumcision because of complaints of painful coitus and frenular tearing.  See August 1973 narrative summary.  A June 1988 Medical Record Report from the Dallas VAMC includes the Veteran's report he experienced penile lesions in 1983.  In June 1987, less than four years after the Veteran's separation from active duty service, teratocarcinoma of the left testicle was diagnosed, and the Veteran underwent a left orchiectomy at the Dallas VAMC.  See also April 1988 Medical Record Report (diagnosis of metastatic teratocarcinoma).  A September 1988 Dallas VAMC outpatient note includes the Veteran's complaint of a small subareolar mass in the right breast.  The physician stated he doubted metastasis but recommended excision, but the Veteran preferred to defer.  Upon a November 1988 CT scan of the chest, three nodules each less than one centimeter were noted in the Veteran's left lung.  See also June 1988 chest x-ray report (pertinent clinical history of testicular cancer, questionable lung metastasis).

As there is evidence of testicular cancer diagnosed less than four years after the Veteran's separation from active duty service, indication of treatment for genitourinary complaints during service, and notations of possible breast and lung masses as early as 1988, the Board finds a medical opinion should be obtained to determine the nature and etiology of the Veteran's terminal breast, lung, and liver cancers.  See 38 U.S.C.A. § 5103A(a) (West 2014).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the appellant to identify any outstanding relevant private treatment records regarding the Veteran's genitourinary complaints, including testicular cancer, and/or his breast, lung, and liver cancers.  The AOJ should undertake appropriate development to obtain all outstanding pertinent private treatment records, to include any further pertinent records from the Cancer Therapy & Research Center at UT Health Science Center San Antonio or from Methodist Hospital.  The appellant's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the Veteran's records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the appellant and her representative of the status of the Veteran's records, and give the appellant the opportunity to obtain the Veteran's records on her own.

2. The AOJ should obtain all outstanding VA treatment records, to include from the Dallas VAMC from February 1995 through October 2011, to include any archived records.  All obtained records should be associated with the evidentiary record.

3. After the above development has been completed, and after all records obtained have been associated with the evidentiary record, the AOJ should obtain a medical opinion from an examiner with appropriate expertise to determine whether the cause of the Veteran's death is related to his military service.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The medical opinion must include a notation that this record review took place.
After reviewing the evidentiary record, the examiner is asked to respond to the following inquiries:

Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's cause of death (breast cancer metastatic to live and lung) is etiologically related to his military service?

The Board is particularly interested in the relationship, if any, between 1987 diagnosis of teratocarcinoma of the left testicle and the Veteran's cause of death, to include whether the cause of death was a metastasis of the teratocarcinoma.  If so, was the testicular cancer either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address: 
the Veteran's circumcision in 1973, 
the Veteran's report of experiencing penile lesions in 1983,
the June 1987 diagnosis of teratocarcinoma of the left testicle, and
the 1988 VA treatment records noting a right breast mass, and nodules in the Veteran's left lung, with questions of possible metastasis from the testicular cancer.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.
If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the appellant and her representative with a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

